internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-124341-03 date date legend taxpayer generator current owner corp a corp b partnership engineering firm customer a customer b state a state b address agreement date date plr-124341-03 date date date date date dear this letter responds to your letter dated date requesting a letter_ruling concerning whether the transfer of an intertie from generator to taxpayer is a nonshareholder contribution_to_capital excludable from taxpayer’s income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is a regulated_public_utility incorporated in state a taxpayer’s primary business is the transmission of electricity in markets subject_to price regulation taxpayer is a wholly owned subsidiary of corp a a state b corporation taxpayer is a member of the consolidated_group for federal_income_tax purposes of which partnership is the common parent a state b general_partnership partnership has elected to be treated as a corporation for federal_income_tax purposes current owner a state b limited_liability_company operates a power generation facility facility located at address the facility was originally constructed by generator a state a corporation and was placed into commercial operations in date prior to the date in-service date the facility received certification as a qualifying_facility from the federal energy regulatory commission in accordance with the federal power act as amended by the public_utilities regulatory policy act of purpa taxpayer required generator to pay for the design engineering and construction costs of a new kv line and line tap and the associated equipment necessary to interconnect the facility to taxpayer’s transmission grid intertie taxpayer originally entered into an interconnection agreement on date interconnection agreement whereby taxpayer and generator agreed to interconnect the facility to taxpayer’s transmission system in order to enable the transfer of electricity produced by the facility from the facility directly to the transmission grid as well as to enable the facility to receive any energy necessary to operate the facility plr-124341-03 the interconnection agreement provided for an initial term of years beginning on the date that the interconnection facilities were ready for service the facility was interconnected to taxpayer’s transmission grid by a dual-use intertie that allowed electricity to flow back in the direction of the facility at the time the intertie was deemed transferred to taxpayer generator reasonably projected that during the first ten taxable years of operation beginning in the year the intertie was deemed transferred no more than percent of the projected total power flows over the intertie would flow in the direction of the facility an independent engineer’s report dated date was prepared by engineering firm for taxpayer and supported such projection the electricity produced by generator at the facility was primarily sold to utility companies in the wholesale power market wheeling in particular according to the interconnection agreement and the agreement dated date generator originally sold the electricity produced by the facility to both customer a and customer b generator also entered into a short-term power purchase agreement with taxpayer in date corp b assumed asset management of the facility and in date expanded its responsibilities to include the operation and maintenance of the facility in date current owner an affiliate of corp b acquired all of the facility’s assets from generator and negotiated buy-outs of its existing power purchase agreements additionally in the agreement generator assigned conveyed transferred and delivered to current owner all of its obligations rights titles and interests in the interconnection agreement thus current owner assumed all of the liabilities and obligations of generator under the interconnection agreement taxpayer did not include the costs of the intertie in the regulatory rate base upon which its rates are determined under standard cost-based rate regulation ownership to the electricity produced by the facility was transferred to the purchasers prior to its transmission on taxpayer’s transmission grid generator and current owner capitalized the cost of the intertie as an intangible asset recovering such costs using the straight-line method_of_depreciation over a useful_life of years taxpayer further represents that the characteristics described below are present with respect to the transfer of the intertie by generator to taxpayer first the intertie paid for by generator became a permanent part of taxpayer’s transmission system as taxpayer owns all of the facilities of the transmission system including all of the interconnection facilities second the payment by generator for the costs of design engineering and construction of the intertie was not compensation_for services provided by taxpayer to generator rather the payment by generator to taxpayer was necessary to facilitate the sale of power by generator to its customers third the plr-124341-03 construction of the intertie and the subsequent reimbursement for the costs of design engineering and construction was a bargained for exchange because taxpayer and generator negotiated and entered into the necessary agreements including the interconnection agreement willingly and at arms length fourth the intertie resulted in a benefit to taxpayer commensurate with its value because the intertie is part of taxpayer’s transmission system fifth the intertie is used by taxpayer in its transmission business to produce income ruling requested taxpayer requests the service to rule that the transfer of the intertie by generator to taxpayer was not a contribution_in_aid_of_construction under sec_118 ciac and is excludable from taxpayer’s gross_income as a nonshareholder contribution_to_capital under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess plr-124341-03 notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_2_cb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership plr-124341-03 requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recover such cost using the straight-line method over a useful_life of years in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the facility was a qualifying_facility under notice_88_129 at the time of the transfer of the intertie the transfer of the intertie was made pursuant to a long-term interconnection agreement with an initial term of years the intertie is used in connection with the transmission of electricity for sale to third parties wheeling the cost of the intertie was not included in taxpayer’s rate base the intertie is not a dual-use intertie ownership of the electricity produced by the facility which is wheeled passes to the purchaser prior to its transmission on taxpayer’s transmission grid and the cost of the intertie was capitalized by generator and current owner as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the transfer of the intertie by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital plr-124341-03 later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect the transfer of the intertie by generator to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie paid for by generator became a permanent part of taxpayer’s transmission system as taxpayer owns all of the facilities of the transmission system including all of the interconnection facilities second the payment by generator for the costs of design engineering and construction of the intertie was not compensation_for services provided by taxpayer to generator rather the payment by generator to taxpayer was necessary to facilitate the sale of power by generator to its customers third the construction of the intertie and the subsequent reimbursement for the costs of design engineering and construction was a bargained for exchange because taxpayer and generator negotiated and entered into the necessary agreements including the interconnection agreement willingly and at arms plr-124341-03 length fourth the intertie resulted in a benefit to taxpayer commensurate with its value because the intertie is part of taxpayer’s transmission system fifth the intertie is used by taxpayer in its transmission business to produce income therefore taxpayer’s receipt from generator of the intertie is a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and current owner we rule that the transfer of the intertie by generator to taxpayer was not a ciac under sec_118 and is excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations in accordance with the power_of_attorney filed with this request we are sending copies of this letter_ruling to your second authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
